          Case 1:19-cv-04946-SDA Document 80 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      11/16/2020
David Moyal,

                                Plaintiff,
                                                                1:19-cv-04946 (SDA)
                    -against-
                                                                ORDER
Münsterland Gruppe GmbH & Co. KG d/b/a
Original Antique Furniture,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

        A remote oral argument regarding the amount of damages to be awarded to Plaintiff

shall be held on Wednesday, December 2, 2020, at 2:00 p.m. At the scheduled time, the parties

each shall separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

        No later than Monday, November 23, 2020, Plaintiff shall file Exhibit C to the

Declaration of David Moyal (“Moyal Declaration”). As Defendant notes in its memorandum (ECF

No. 78 at 6), such exhibit previously was not filed. 1 In addition, Plaintiff shall file no later than

Monday, November 23, 2020, a current inventory of “unsold OAM furniture.”

        During oral argument, the parties each shall be prepared to address the quantum of

sales of Supplier Products (as defined in the Exclusive Distribution Agreement) that were made

by Defendant in North America during the term of the Agreement (1) through the International


1
 Exhibit C to the Moyal Declaration is described as “the inventory of unsold OAM furniture, current as of
June 30, 2020, purchased for a total price of approximately $506,662.40.” (Moyal Declaration ¶ 19.)
Exhibit B to the Moyal Declaration was filed at ECF No. 67-3 and Exhibit D was filed at ECF No. 67-4, but
Exhibit C was not filed. The same document apparently is Exhibit A to the Declaration of Suzanne
Loewrigkeit, but that exhibit was omitted from her Declaration, and instead reference is made to Exhibit
C to the Moyal Declaration. (See ECF No. 69-2 (“Omitted See Moyal Declaration Exhibit C” (emphasis in
original)).)
         Case 1:19-cv-04946-SDA Document 80 Filed 11/16/20 Page 2 of 2




Supplier Webpage (www.original-antique-furniture.com); and, separately, (2) not through the

webpage. No later than Monday, November 30, 2020, the parties may make additional

submissions regarding such sales, and Defendant by that date also may make an additional

submission regarding Exhibit C to the Moyal Declaration and the current inventory of unsold

furniture.

SO ORDERED.

DATED:        New York, New York
              November 16, 2020



                                                 ______________________________

                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                            2
